Citation Nr: 1220701	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  08-03 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to a temporary total rating due to hospitalization. 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971 and from September 1974 to March 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, October 2008, and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri, and Wichita, Kansas.  

The Veteran has failed to report for two hearings before the Board at the RO scheduled in August 2009 and February 2012.  He has not provided good cause for his failure to appear at the most recent scheduled hearing and his request for a hearing is considered withdrawn under 38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required.  Following the Board's November 2009 remand, additional evidence was added to the record including numerous records of VA treatment and the report of a November 2010 VA examination of the Veteran's service-connected degenerative disc disease of the lumbar spine.  There is no supplemental statement of the case (SSOC) of record, and nothing in the Veteran's paper or virtual claims file to indicate that the AOJ has adjudicated the claims with consideration of this new evidence.  Neither the Veteran nor his representative have provided a waiver of initial AOJ consideration of the new evidence.  The Veteran has a right to have the evidence considered by the AOJ.  38 C.F.R. § 20.1304(c).  Thus, the claim must be remanded to allow for readjudication by the AOJ.

Additionally, the Board notes that in May 2010 VA requested copies of records from the Social Security Administration (SSA).  SSA responded in June 2010 that they had received VA's request, and indicated that follow-up requests should be made to a special workgroup.  There is no other communication from SSA, and the record does not contain any records from the SSA.  Upon remand, additional efforts should be made to obtain all relevant records from the SSA.  See Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence). 

Finally, the Veteran should be provided complete notice in accordance with The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) with respect to all the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate the claims for an increased rating for degenerative disc disease, a temporary total rating due to hospitalization, and TDIU.  Allow him a reasonable opportunity to respond. 

2.  SSA should be contacted, and all medical records associated with the grant of disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's paper or virtual claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  Readjudicate the claims on appeal with consideration of all evidence of record, including the November 2010 VA examination and new VA records.  If the benefits sought are not fully granted, provide the Veteran and his representative a SSOC before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


